April 26 2011


                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         No. AF 07-0016
                                        ______________

IN THE MATTER OF AMENDMENTS TO                              )
                                                            )     ORDER
THE RULES OF APPELLATE PROCEDURE                            )
                            _____________

         We hereby adopt the attached amended Montana Rules of Appellate Procedure, which
shall be effective as of October 1, 2011. The substantive changes, to M. R. App. P. 4, 7, 8, 9,
10, 11, 12, 13, and 22, are described briefly below; they were suggested by a variety of
sources and reflect a variety of purposes. The forms appended to the Rules have not been
changed.
         Rule 4(5)(a)(iii) is amended to clarify the time allowed for filing a cross-appeal, and
Rule 4(5)(a)(iv) is amended to include a time within which a ruling on a M. R. Civ. P. 60(b)
motion may be appealed.
         Rule 7(4)(d) is amended to promote the appointment of appellate mediators in
reasonably close proximity to the parties. It is further amended to allow parties to an appeal
subject to mandatory appellate alternative dispute resolution a second opportunity to select
their own mediator.
         Rule 8(4)(a) is amended to require persons responsible for preparing transcripts to
include, with all transcripts filed with the Clerk of this Court, a certificate of service upon all
applicable parties.
         Rule 9 is amended by the addition of subsection (7), allowing the Clerk of Court to
charge appellants in civil cases for the mailing costs of returning the record to the district
court.
         Rule 10(2) is amended concerning service of transcripts on county attorneys in certain
types of cases. Rule 10(6) is amended to eliminate the redaction requirement in appendices
filed with the Court. Rule 10(7) is reworded, amended to eliminate the requirement that full


                                                1
names of minor children be redacted, and expanded to incorporate several new provisions,
consistent with those in the Rules of Civil Procedure, concerning redaction of confidential
personal information.
       Rule 11(1) is amended by deletion of some requirements as to the type of recycled
paper to be used in documents filed with the Court. A revision to Rule 11(6)(a) changes the
required brief color for appellees’ briefs from red to salmon, in order to allow for recycling
of those brief covers.
       Both Rules 11(6)(a) and 12(5) are amended to prohibit the use of plastic-coated tabs
in briefs and other papers filed with this Court.
       Rule 12(3) is amended to clarify the word or page limit for reply briefs in cases with
multiple appellees or cross-appeals. Rule 12(11) is amended to provide that filed DVD
copies of briefs shall not include attachments or appendices, and to require the redaction of
all confidential information from DVD copies of briefs.
       Rule 13(2) is amended to provide that, when a separately-bound appendix is filed,
only 7 copies and an original are required.
       Finally, a new Rule 22(5) is adopted to conform with M. R. Civ. P. 62(f), and the
former Rule 22(5) is renumbered Rule 22(6).
       The Clerk is directed to provide copies of this Order and the attached Rules to the
Montana State Law Library for posting on the Court’s website, and to the State Bar of
Montana. The Clerk is further directed to provide copies of this Order and the attached
Rules to Lee Heiman at the Montana Legislative Services Division; the Office of the
Appellate Defender; the President of the Montana Court Reporters’ Association; the Office
of the Attorney General; the President of the Montana County Attorneys’ Association; the
Chair of the Advisory Commission on Rules of Civil and Appellate Procedure; and
Thomson-Reuters.
       Dated this 26th day of April, 2011.

                                           /S/ MIKE McGRATH

                                              2
/S/ PATRICIA COTTER
/S/ MICHAEL E WHEAT
/S/ BETH BAKER
/S/ JIM RICE
/S/ JAMES C. NELSON
/S/ BRIAN MORRIS




 3